Title: To Thomas Jefferson from St. George Tucker, 2 August 1797
From: Tucker, St. George
To: Jefferson, Thomas


                    
                        Dear Sir
                        Williamsburg. August 2d. 1797.
                    
                    My worthy and intimate friend Dr. Barraud proposing to take an Excursion into the upper parts of the Country, the recollection of the pleasure I enjoyed at Monticello, two years ago, prompted me to recommend it to him to take it in his rout. Permit me to introduce him to your Acquaintance as one who possesses the most amiable qualities both to excite and secure Esteem and Friendship.
                    Doctor Barraud is kind enough to charge himself with the delivery of a pamphlet which I published last year, but which came to my hands but a few days ago. If the reception which it met with from some Individuals in the House of Delegates may be considered as determining its  Merits, I ought to blush to acknowledge myself the Author. Two other Copies for our mutual friend Monroe, and Mr. Madison of Orange, I have taken the Liberty to enclose, as presuming that your intercourse with those Gentlemen would procure them a Conveyance. With unfeigned Esteem, I remain, Dear Sir, Your most obedt. Servt.
                    
                        S. G. Tucker
                    
                